
	
		II
		Calendar No. 474
		111th CONGRESS
		2d Session
		S. 1346
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Durbin (for himself,
			 Mr. Leahy, Mr.
			 Feingold, Mr. Cardin, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 21, 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To penalize crimes against humanity, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Crimes Against Humanity Act of
			 2009.
		2.Accountability
			 for crimes against humanity
			(a)In
			 generalPart 1 of title 18, United States Code, is amended by
			 inserting after chapter 25 the following:
				
					25ACrimes against
				humanity
						
							Sec.
							519. Crimes against
				  humanity.
						
						519.Crimes against
				humanity
							(a)OffenseIt
				shall be unlawful for any person to commit or engage in, as part of a
				widespread and systematic attack directed against any civilian population, and
				with knowledge of the attack—
								(1)conduct that, if
				it occurred in the United States, would violate—
									(A)section 1111 of
				this title (relating to murder);
									(B)section 1581(a) of
				this title (relating to peonage);
									(C)section 1583(a)(1)
				of this title (relating to kidnapping or carrying away individuals for
				involuntary servitude or slavery);
									(D)section 1584(a) of
				this title (relating to sale into involuntary servitude);
									(E)section 1589(a) of
				this title (relating to forced labor); or
									(F)section 1590(a) of
				this title (relating to trafficking with respect to peonage, slavery,
				involuntary servitude, or forced labor);
									(2)conduct that, if
				it occurred in the special maritime and territorial jurisdiction of the United
				States, would violate—
									(A)section 1591(a) of
				this title (relating to sex trafficking of children or by force, fraud, or
				coercion);
									(B)section 2241(a) of
				this title (relating to aggravated sexual abuse by force or threat); or
									(C)section 2242 of
				this title (relating to sexual abuse);
									(3)conduct that, if
				it occurred in the special maritime and territorial jurisdiction of the United
				States, and without regard to whether the offender is the parent of the victim,
				would violate section 1201(a) of this title (relating to kidnapping);
								(4)conduct that, if
				it occurred in the United States, would violate section 1203(a) of this title
				(relating to hostage taking), notwithstanding any exception under subsection
				(b) of section 1203;
								(5)conduct that would
				violate section 2340A of this title (relating to torture);
								(6)extermination;
								(7)national, ethnic,
				racial, or religious cleansing;
								(8)arbitrary
				detention; or
								(9)imposed measures
				intended to prevent births.
								(b)PenaltyAny
				person who violates subsection (a), or attempts or conspires to violate
				subsection (a)—
								(1)shall be fined
				under this title, imprisoned not more than 20 years, or both; and
								(2)if the death of
				any person results from the violation of subsection (a), shall be fined under
				this title and imprisoned for any term of years or for life.
								(c)JurisdictionThere
				is jurisdiction over a violation of subsection (a), and any attempt or
				conspiracy to commit a violation of subsection (a), if—
								(1)the alleged
				offender is a national of the United States or an alien lawfully admitted for
				permanent residence;
								(2)the alleged
				offender is a stateless person whose habitual residence is in the United
				States;
								(3)the alleged
				offender is present in the United States, regardless of the nationality of the
				alleged offender; or
								(4)the offense is
				committed in whole or in part within the United States.
								(d)Nonapplicability
				of certain limitationsNotwithstanding section 3282 of this
				title, in the case of an offense under this section, an indictment may be
				found, or information instituted, at any time without limitation.
							(e)DefinitionsIn
				this section:
								(1)Arbitrary
				detentionThe term arbitrary detention means
				imprisonment or other severe deprivation of physical liberty except on such
				grounds and in accordance with such procedure as are established by the law of
				the jurisdiction where such imprisonment or other severe deprivation of
				physical liberty took place.
								(2)Armed
				groupThe term armed group means any army, militia,
				or other military organization, whether or not it is State-sponsored, excluding
				any group assembled solely for nonviolent political association.
								(3)Attack directed
				against any civilian populationThe term attack directed
				against any civilian population means a course of conduct in which a
				civilian population is a primary rather than an incidental target.
								(4)Ethnic group;
				national group; racial group; religious groupThe terms
				ethnic group, national group, racial
				group, and religious group have the meanings given those
				terms in section 1093 of this title.
								(5)ExterminationThe
				term extermination means subjecting a civilian population to
				conditions of life that are intended to cause the physical destruction of the
				group in whole or in part.
								(6)Lawfully
				admitted for permanent residence; national of the United
				StatesThe terms lawfully admitted for permanent
				residence and national of the United States have the
				meanings give those terms in section 101(a) of the Immigration and Nationality
				Act (8 U.S.C. 1101(a)).
								(7)National,
				ethnic, racial, or religious cleansingThe term national,
				ethnic, racial, or religious cleansing means the intentional and forced
				displacement from 1 country to another or within a country of any national
				group, ethnic group, racial group, or religious group in whole or in part, by
				expulsion or other coercive acts from the area in which they are lawfully
				present, except when the displacement is in accordance with applicable laws of
				armed conflict that permit involuntary and temporary displacement of a
				population to ensure its security or when imperative military reasons so
				demand.
								(8)SystematicThe
				term systematic means pursuant to or in furtherance of the policy
				of a State or armed group.
								(9)WidespreadThe
				term widespread means involving multiple
				victims.
								.
			(b)Clerical
			 amendmentThe table of chapters for part 1 of title 18, United
			 States Code, is amended by inserting after the item relating to chapter 25 the
			 following:
				
					
						25A. Crimes against
				  humanity519
					
					.
			
	
		1.Short titleThis Act may be cited as the
			 Crimes Against Humanity Act of
			 2010.
		2.Accountability for
			 crimes against humanity
			(a)In
			 generalPart 1 of title 18, United States Code, is amended by
			 inserting after chapter 25 the following:
				
					25ACrimes against
				humanity
						
							Sec.
							519. Crimes against
				  humanity.
						
						519.Crimes against
				humanity
							(a)OffenseIt
				shall be unlawful for any person to commit or engage in, as part of a
				widespread and systematic attack directed against any civilian population, and
				with knowledge of the attack—
								(1)conduct that, if it
				occurred in the United States, would violate—
									(A)section 1581(a) of this
				title (relating to peonage);
									(B)section 1583(a)(1) of
				this title (relating to kidnapping or carrying away individuals for involuntary
				servitude or slavery);
									(C)section 1584(a) of this
				title (relating to sale into involuntary servitude);
									(D)section 1589(a) of this
				title (relating to forced labor); or
									(E)section 1590(a) of this
				title (relating to trafficking with respect to peonage, slavery, involuntary
				servitude, or forced labor);
									(2)conduct that, if it
				occurred in the special maritime and territorial jurisdiction of the United
				States, would violate—
									(A)section 1111 of this
				title (relating to murder);
									(B)section 1591(a) of this
				title (relating to sex trafficking of children or by force, fraud, or
				coercion);
									(C)section 2241(a) of this
				title (relating to aggravated sexual abuse by force or threat); or
									(D)section 2242 of this
				title (relating to sexual abuse);
									(3)conduct that, if it
				occurred in the special maritime and territorial jurisdiction of the United
				States, and without regard to whether the offender is the parent of the victim,
				would violate section 1201(a) of this title (relating to kidnapping);
								(4)conduct that, if it
				occurred in the United States, would violate section 1203(a) of this title
				(relating to hostage taking), notwithstanding any exception under subsection
				(b) of section 1203;
								(5)conduct that would
				violate section 2340A of this title (relating to torture);
								(6)extermination;
								(7)national, ethnic, racial,
				or religious cleansing; or
								(8)imposed measures intended
				to prevent births.
								(b)PenaltyAny
				person who violates subsection (a), or attempts or conspires to violate
				subsection (a)—
								(1)shall be fined under this
				title, imprisoned not more than 20 years, or both; and
								(2)if the death of any
				person results from the violation of subsection (a), shall be fined under this
				title and imprisoned for any term of years or for life.
								(c)JurisdictionThere
				is jurisdiction over a violation of subsection (a), and any attempt or
				conspiracy to commit a violation of subsection (a), if—
								(1)the alleged offender is a
				national of the United States or an alien residing in the United States,
				regardless of whether the alien is lawfully admitted for permanent
				residence;
								(2)the alleged offender is a
				stateless person whose habitual residence is in the United States; or
								(3)the offense is committed
				in whole or in part within the United States.
								(d)Nonapplicability of
				certain limitationsNotwithstanding section 3282 of this title,
				in the case of an offense under this section, an indictment may be found, or
				information instituted, at any time without limitation.
							(e)Limitation on
				prosecution
								(1)In
				generalA prosecution for an offense described in this section
				may not be undertaken by the United States unless—
									(A)the Attorney General
				certifies in writing—
										(i)after consultation with
				the Secretary of State and the Secretary of Homeland Security, that there is no
				foreign jurisdiction that is prepared to undertake a prosecution for the
				conduct that forms the basis for the offense; and
										(ii)that a prosecution by
				the United States is in the public interest and necessary to secure substantial
				justice; and
										(B)the Secretary of State,
				the Secretary of Defense, and the Director of National Intelligence do not
				object to the prosecution.
									(2)NondelegationThe
				certification under paragraph (1)(A) may not be delegated.
								(3)No judicial
				reviewA certification by the Attorney General under this
				subsection is not subject to judicial review.
								(f)No limitation on
				conduct pursuant to the laws of warNothing in this section shall
				be construed to make unlawful conduct pursuant to the laws of war.
							(g)No limitation on
				defenses or immunitiesNothing in this section shall be construed
				to limit or extinguish any defense or immunity otherwise available to any
				person or entity.
							(h)International Criminal
				Court and American Servicemembers’ Protection Act of 2002Nothing
				in this section shall be construed as support for ratification of, or
				participation by the United States in, the Rome Statute of the International
				Criminal Court, which entered into force on July 1, 2002, or to repeal or limit
				the applicability of the American Servicemembers’ Protection Act of 2002 (22
				U.S.C. 7421 et seq.).
							(i)DefinitionsIn
				this section:
								(1)Armed
				groupThe term armed group means any army, militia,
				or other military organization, whether or not it is state-sponsored, excluding
				any group assembled solely for nonviolent political association.
								(2)Attack directed against
				any civilian populationThe term attack directed against
				any civilian population means a course of conduct in which the country
				or armed group carrying out the attack intends a civilian population as such to
				be a primary rather than an incidental target.
								(3)Ethnic group; national
				group; racial group; religious groupThe terms ethnic
				group, national group, racial group’, and
				religious group have the meanings given those terms in section
				1093 of this title.
								(4)ExterminationThe
				term extermination means subjecting a civilian population to
				conditions of life that are intended to cause the physical destruction of the
				group in whole or in part.
								(5)Lawfully admitted for
				permanent residence; national of the United StatesThe terms
				lawfully admitted for permanent residence and national of
				the United States have the meanings give those terms in section 101(a)
				of the Immigration and Nationality Act (8 U.S.C. 1101(a)).
								(6)National, ethnic,
				racial, or religious cleansingThe term national, ethnic,
				racial, or religious cleansing means the intentional and forced
				displacement from 1 country to another or within a country of any national
				group, ethnic group, racial group, or religious group in whole or in part, by
				expulsion or other coercive acts intended to displace such group from the area
				in which they are lawfully present, except when the displacement is in
				accordance with applicable laws of armed conflict that permit involuntary and
				temporary displacement of a population to ensure its security or when
				imperative military reasons so demand.
								(7)SystematicThe
				term systematic means pursuant to or in furtherance of the policy
				of a country or armed group. To constitute a policy, the country or armed group
				must have actively promoted the policy.
								(8)WidespreadThe
				term widespread means involving not less than 50
				victims.
								.
			(b)Clerical
			 amendmentThe table of chapters for part 1 of title 18, United
			 States Code, is amended by inserting after the item relating to chapter 25 the
			 following:
				
					
						25A. Crimes against
				  humanity519
					
					.
			(c)ApplicabilityThe
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act and apply to conduct committed on or after the date of enactment of this
			 Act.
			
	
		July 21, 2010
		Reported with an amendment
	
